Citation Nr: 0123695	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-23 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel

INTRODUCTION

The veteran had recognized service in the Philippine Army 
from December 1941 to January 1943, and from March 1945 to 
February 1946.  He was in beleaguered status from December 
1941 to May 1942, was a prisoner of war from May 1942 to 
January 1943, was in no casualty status from January 1943 to 
December 1944, was classified as missing from December 1944 
to March 1945, and had regular Philippine Army service from 
March 1945 to February 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2000 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied service connection 
for the cause of the veteran's death and found that the 
appellant was not entitled to accrued benefits. 

The appellant was afforded a hearing before the undersigned 
Member of the Board in June 2001.  A transcript of that 
hearing is of record.

The Board notes that evidence has been received since the 
issuance of the most recent Supplemental Statement of the 
Case.  However, the appellant has waived RO consideration of 
the evidence as it pertains to the issues on appeal.


FINDINGS OF FACT

1.  The veteran died in July 1991, as a result of 
cardiopulmonary arrest due to congestive heart failure and an 
acute myocardial infarction.

2.  At the time of the veteran's death, he had no adjudicated 
service-connected disabilities.

3. The claim for service connection for the cause of the 
veteran's death is not supported by competent medical 
evidence demonstrating a causal relationship between the 
veteran's military service, or any disability related 
thereto, and his death.


CONCLUSION OF LAW

A service-connected disability did not cause or contribute 
substantially or materially to the cause of the veteran's 
death. 38 U.S.C.A. §§ 1110, 1310, 5107 (West 1991 & Supp. 
2000); Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C.A. § 5107); 38 
C.F.R. § 3.312 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are negative for 
cardiovascular complaints and disorders.  His discharge 
examination notes only numbness of the right thigh and pain 
in the right hip.  

The veteran contacted the RO in December 1983 to request 
information concerning entitlement to back pay.  In June 
1997, he made an inquiry regarding non service-connected 
pension.  He indicated that he had been a prisoner of war.  A 
second letter dated in June 1987 inquired about "prisoner of 
war" benefits and assistance.  The veteran indicated that he 
was presently suffering from malnutrition and nutritional 
deficiency as a result of his detention during the war.   The 
RO responded with a letter dated in July 1987, indicating 
that the veteran was not entitled to nonservice-connected 
pension.

The appellant filed her application for dependency and 
indemnity compensation in September 1999.  In support of her 
claim she submitted a copy of her spouse's death certificate 
and medical records from April 1973 and March 1991.  The 
records from 1973 show that the veteran was hospitalized with 
complaints of back and chest pain associated with low-grade 
fever and numbness of the lower extremities.  He reported 
malaria in 1943 and an appendectomy in 1944.  He also 
reported hypertension since 1968, with irregular treatment.  
The discharge summary notes that his blood pressure was 
markedly elevated on admission but that it normalized with 
medication.  Diagnoses were osteoarthritis of the cervical 
and lumbar spine, ancylostomiasis, and trichuriasis.  Among 
the diagnoses during a March 1991 hospitalization was that of 
arteriosclerotic heart disease.  The discharge report makes 
no comment pertaining to the history or etiology of the 
disorder.

The RO responded with a letter indicating the evidence 
necessary to support the appellant's claim.  It noted that 
evidence of service incurrence and a nexus between the 
veteran's death and the disease were required to substantiate 
the claim.  No further evidence was submitted in reply to the 
RO's letter. 

By a rating decision dated in February 2000, the RO 
determined that service connection for the cause of the 
veteran's death was not warranted.  It also determined that 
the appellant had no legal entitlement to accrued benefits.  

In November 2000, the RO wrote to the appellant to inform her 
of a change in the law which required VA to assist a claimant 
in obtaining the evidence identified as being relevant to a 
claim for benefits.  The RO listed the evidence of record at 
that time, and again informed the appellant of the elements 
necessary to establish service connection for the cause of 
her spouse's death.  It indicated that to support her claim, 
the appellant should submit medical evidence supporting a 
finding that the death causing condition was related to 
service, evidence of treatment for the conditions which 
caused or contributed to the veteran's death immediately 
prior to his death, and evidence showing the conditions which 
caused or contributed to the veteran's death were related to 
a disease or injury claimed to be of  service origin.  No 
response was received from the appellant.

As noted above, the appellant appeared before the undersigned 
Member of the Board at a hearing in June 2001.  She testified 
that she had married the veteran in 1938.  She stated that 
the veteran suffered from a heart illness when he returned 
from the war, but that he did not seek medical treatment on a 
regular basis.  She could not recall when her spouse had been 
diagnosed with heart disease.

In the course of her hearing, the appellant submitted 
additional evidence in the form of an undated letter from the 
Veterans Memorial Medical Center.  The author indicated that 
the veteran had been under his care since 1991, at which time 
he was diagnosed with arteriosclerotic cardiovascular 
disease, atrial fibrillation, and diffuse ischemia.  It was 
noted that the veteran had reported a history of shortness of 
breath and palpitations during and immediately after the war.  
Also noted were notations in hospital records, including 
hemoptysis in 1968, palpitations and chest pain in 1968, and 
para aortic aneurysm in 1991.  The author stated that "all 
of these evidences are based on his hospital records and 
clinical data while he was confined at VMMC."  He did not, 
however, offer an opinion or evidence pertaining to whether 
the veteran's cardiovascular disease was related to his 
service.   

II.  Analysis

Initially, the Board notes that during the pendency of the 
appellant's appeal, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The liberalizing 
law and implementing regulations are applicable to this 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-13 
(1991).  The law essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The record reflects that the appellant has been informed of 
the requirements for establishing entitlement to the benefits 
sought on appeal.  The RO advised the appellant in December 
1999 and November 2000 of the specific evidence necessary to 
support her claim.  The appellant was afforded a hearing 
before the undersigned Member of the Board in June 2001.  The 
appellant has not identified and the Board is not aware of 
any additional evidence or information which could be 
obtained to substantiate this claim.  In sum, the facts 
relevant to this claim have been properly developed to the 
extent possible and there is no further action which should 
be undertaken to comply with the provisions of the VCAA.  
Therefore, the appellant will not be prejudiced as a result 
of the Board's deciding this claim without first affording 
the RO the opportunity to consider it in light of the VCAA.

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for certain chronic diseases, including 
heart disease, will be presumed if manifest to a compensable 
degree within the year after active service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or was 
manifest to a compensable degree within one year of service 
discharge.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§§ 3.303, 3.307, 3.309.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In the absence of such evidence, the regulations require a 
showing that a service-connected disability caused or 
contributed substantially or materially to cause death. 38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  However, in 
the instant case, service connection is not in effect for any 
disorder.  In this regard, the Board notes that service 
medical records from the veteran's periods of active duty are 
negative for the medical conditions which were present at his 
death in July 1991.  

No competent medical evidence has been submitted to show that 
the veteran's cardiovascular disorder noted on the death 
certificate is linked to service.  Although the medical 
evidence of record indicates the veteran's reported history 
of chest pain in April 1973, the hospitalization report for 
that period shows no findings or diagnoses related to such 
complaints.  An undated letter from the Veterans Memorial 
Medical Center, submitted at the appellant's June 2001 
hearing, indicates that the veteran had palpitations and 
chest pain in 1968.  However, the physician did not provide 
an opinion pertaining to the etiology of those symptoms, nor 
did he indicate whether such symptoms were related to either 
the veteran's service or his death.  The record contains no 
diagnosis of cardiovascular disease prior to 1991.    While 
the appellant has stated that her husband was suffering from 
heart illness on his return from service, statements by the 
appellant on such matters do not constitute competent medical 
evidence, since, as a layperson, she has no competence to 
give a medical opinion on diagnosis or etiology of a 
disorder. LeShore v. Brown, 8 Vet. App. 406 (1995); Dean v. 
Brown, 8 Vet. App. 449 (1995). When the determinative issue 
involves a question of medical causation, only individuals 
possessing specialized training and knowledge are competent 
to render an opinion. Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Under the circumstances discussed above, the Board finds that 
the evidence is not approximately balanced; rather, the 
preponderance of the evidence is against the claim.  The 
weight of the evidence demonstrates that the primary cause of 
death (cardiopulmonary arrest due to congestive heart failure 
and acute myocardial infarction) is not related to service or 
to a service-connected disability. As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
rule does not apply, and the claim for service connection for 
the cause of the veteran's death must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the RO, in the currently appealed 
January 2000 decision, denied the claim for service 
connection for the cause of the veteran's death as not well-
grounded, while the Board is denying these claims "on the 
merits," in light of the recent amendment to 38 U.S.C.A. § 
5107, noted above, which essentially eliminates the legal 
requirement to submit a well-grounded claim prior to 
adjudication on the merits.  That notwithstanding, the Board 
finds that the RO's actions are not prejudicial to the 
appellant, since, for the reasons noted above, the outcome is 
the same whether the claim is considered on the merits or 
under the now obsolete "well- grounded" analysis.  Thus, to 
remand this case to the RO for consideration of the now 
correct legal standard would be fruitless and, in light of 
the above discussion, would not result in a determination 
favorable to the appellant. Edenfield v. Brown, 8 Vet. App. 
384 (1995).


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



		
D. C. Spickler
	Member, Board of Veterans' Appeals

 

